Citation Nr: 1519330	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-34 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date of July 10, 2014, for educational assistance benefits under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1980.  He died in February 2001.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision by the Department of Veterans Affairs (VA) Muskogee Education Center, located at the Muskogee, Oklahoma, Regional Office (RO), which determined that the appellant was not entitled to a second extension of time during which to complete a program of education under Chapter 35.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The appellant does not contend and the evidence does not show that she had a disability that prevented her from completing her chosen program of education by July 10, 2014. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date of July 10, 2014, for educational assistance benefits pursuant to Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3047 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the surviving spouse of a veteran who died of a service-connected disability, or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) (West 2014); 38 C.F.R. § 21.3021(a)(2) (2014).  In this case, Chapter 35 benefits were awarded based upon the Veteran's death due to a service-related disorder.  The appellant is his surviving spouse.

Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A) (West 2014).  An eligible recipient of these benefits can elect a later beginning date for the 10-year period than would otherwise be applicable.  In particular, the date can be any time between the date of eligibility determined by 38 U.S.C.A. § 3512(b)(1)(A) and the date on which the Secretary determines that the Veteran from whom eligibility is derived died of a service connected disability.  38 U.S.C.A. § 3512(b)(1)(B) (West 2014).  In this case, the appellant was notified of her eligibility in September 2010.  She was notified that she could choose February 20, 2001, the date the Veteran died, or July 9, 2001, the date of VA's decision that he died from a service-connected cause, or any date between those two dates.  The appellant chose July 9, 2001, thus the delimiting date was set at July 9, 2011.

The 10-year delimiting period may be extended if the eligible spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047 (West 2014); 38 U.S.C.A. § 3512(b)(2) (2014). 

It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  

Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2) .

In this case, again, the original delimiting date was set as July 9, 2011.  In January 2011, the appellant filed a timely request for an extension.  After initially denying the request, the RO allowed an extension and set a new delimiting date of July 10, 2014.  The Board observes that in later statements the RO suggested that this initial extension was in error.  See September 2014 statement of the case.  The appeal at hand, however, does not pertain to the propriety of the initial extension assigned.  The Board will not make a finding as to the initial extension.  

In September 2013, the RO sent the appellant a letter updating her as to her remaining time to utilize her Chapter 35 benefits.  In October 2013, the appellant filed a statement requesting a second extension.  The RO notified the appellant in November 2013 that her extension was denied.  In a May 2014 letter, the RO suggested that the denial was based upon the fact that one extension had already been awarded and "VA can only extend your delimiting date one time."  The law or regulations on which the RO relied in determining that the appellant could not be granted the extension because she had been previously granted an extension is unclear.  The Board has been unable to find any law or regulation that requires such a result.  The Board observes that this basis for the denial was not provided in the September 2014 statement of the case, nor were any laws or regulations provided that require that result.  In fact, the Board observes that the language "an extension" in 38 C.F.R. § 21.3047(a)(1) and similar statutory language in 38 U.S.C.A. § 3512, does appear to not preclude the assignment of more than one extension of the period of eligibility for educational benefits, or preclude further extension of eligibility due to recurrence of disability or the onset of a new disability after the basic delimiting date.  Although written in the singular, the sense of the rule would appear to be preserved even if understood in the plural.  In reaching this conclusion, the Board notes that any interpretive doubt must be resolved in the appellant's favor.  See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) ("interpretive doubt is to be resolved in the veteran's favor).

Thus, the evidentiary matter relevant to this appeal is whether the appellant was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.   38 C.F.R. § 21.3047; 38 U.S.C.A. § 3512(b)(2).

In her October 2013 request for an extension, the appellant stated that she would not be able to complete her education by July 10, 2014, and that she would like an extension in order to give her a better chance of getting a job.  Thus, there was no suggestion in her request that she was prevented from completion due to disability.  In April 2014, she submitted another statement in which she stated that she was initially awarded an extension due to her depression following her husband's death.  She indicated that she was still grieving at that time and that by attending school, she was benefitting morally and financially.  This statement suggests that she was not prevented from attending school due to disability, but, rather, was assisted in her mental state by attending school, such that she wanted to continue attendance.  The appellant's June 2014 notice of disagreement again shows her belief that continuing school would help her grieving and assist her mentally and financially.  In October 2014, the appellant submitted an additional statement with her VA Form 9.  She then recalled her depression at the time of her husband's death in 2001.  As to her present state of mind, however, the appellant again stated that being in school keeps her from being depressed and the possibility of future reemployment keeps her motivated.  

While the appellant may have been depressed at the time of her husband's death in 2001, there is no suggestion that such depression has been ongoing in the many years since to a degree that prevents her from pursuing her chosen education.  In fact, she consistently reported that she wants to remain in school to manage her depression.  She has not indicated that any sort of depressive disorder has prevented her from school attendance.  Rather, she maintains that she wishes to have more time to continue school because it helps her manage her depression.  

The appellant most recently submitted a statement in January 2015.  She indicated that the statement was in support of her application for extension of her Chapter 35 benefits; however, the statement indicates a lack of awareness of full benefits related to her husband's burial.  She indicated that because she was not aware of the burial expense benefit, she was delayed in utilizing her education benefits.  Again, for an extension, the law requires a showing that she was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct.  Her unawareness of a burial expense benefit is not a basis for awarding an extension of the delimiting date.

At no time has the appellant suggested that she has a physical or mental disability that prevented her from completing her education program within the time period allowed.  The appellant did not provide any medical information or notify VA of any medical evidence in existence that would document any period of time that she was prevented from going to school due to her reported depression.  Further, all of her statements seem to suggest that she is in fact able to go to school and wants to continue with school as it is a way to keep herself motivated and to keep her depression managed.

In sum, the appellant chose the beginning date of her DEA benefits eligibility as July 9, 2001, such that her eligibility was set to expire on July 9, 2011.  She was provided an extended delimiting date to July 10, 2014.  The appellant has not provided any argument or evidence to suggest that any provision for extension of the July 10, 2014, delimiting date applies to her case.  Thus, an extension of the delimiting date beyond July 10, 2014, must be denied.


ORDER

Entitlement to an extension of the delimiting date of July 10, 2014, for educational assistance benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


